Case 1:19-cv-00609-MSM-LDA Document 1 Filed 11/21/19 Page 1 of 10 PageID #: 1



                          UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF RHODE ISLAND

 THE GASPEE PROJECT and
 ILLINOIS OPPORTUNITY PROJECT,

                              Plaintiffs,                    C.A. No. __________________

                v.

 DIANE C. MEDEROS, STEPHEN P.
 ERICKSON, JENNIFER L. JOHNSON,
 RICHARD H. PIERCE, DR. ISADORE S.
 RAMOS, DAVID H. SHOLES, and
 WILLIAM E. WEST, in their official
 capacities as members of the Rhode Island
 State Board of Elections,

                              Defendants.


                                            COMPLAINT

                                      INTRODUCTION

       1.     Stretching back to the founding era and The Federalist Papers, freedom of speech

has included the right to engage in anonymous issue advocacy concerning important public issues.

Talley v. California, 362 U.S. 60 (1960); McIntyre v. Ohio Election Comm., 514 U.S. 334 (1995).

See The Federalist Papers (Charles R. Kesler and Clinton Rossiter, eds., 2003).

       2.     Similarly, the freedom of association includes the right of private individuals to

band together for common purposes without government prying into those associations’

membership or donor lists. NAACP v. Alabama ex rel. Patterson, 357 U.S. 449 (1958); Gibson v.

Fla. Legislative Investigation Comm., 372 U.S. 539 (1963).

       3.     During certain time periods proximate to elections, Rhode Island statutes require

organizations engaged in issue advocacy to disclose the identity of their members and supporters




                                                1
Case 1:19-cv-00609-MSM-LDA Document 1 Filed 11/21/19 Page 2 of 10 PageID #: 2



to the Defendant members of the State Board of Elections. Collectively, Defendants are referred

to as the “Board.”

       4.       The statutes also require that organizations engaged in issue advocacy identify

themselves to the Board and disclose certain information on the face of an issue ad.

       5.       Plaintiffs, the Gaspee Project and Illinois Opportunity Project, intend to engage in

issue advocacy in Rhode Island concerning referenda and legislators up for votes in fall 2020. If

Plaintiffs were to engage in their planned issue advocacy, they would be required to report their

sponsorship and disclose their donors to the Board.

       6.       To protect their privacy and that of their donors, Plaintiffs bring this suit under 42

U.S.C. § 1983, seeking declaratory and injunctive relief to protect their core First Amendment

rights to free speech and association.

                                             PARTIES

       7.       Plaintiff the Gaspee Project is a 501(c)(4) social-welfare organization based in

Cranston, Rhode Island.

       8.       Plaintiff Illinois Opportunity Project is a 501(c)(4) social-welfare organization

based in Chicago, Illinois.

       9.       Defendant Diane C. Mederos is sued in her official capacity as the Chairwoman

of the Rhode Island State Board of Elections, which has its offices in Providence, Rhode Island.

       10.      Defendant Stephen P. Erickson is sued in his official capacity as the Vice-

Chairman of the Rhode Island State Board of Elections, which has its offices in Providence,

Rhode Island.

       11.      Defendant Jennifer L. Johnson is sued in her official capacity as a member of the

Rhode Island State Board of Elections, which has its offices in Providence, Rhode Island.



                                                  2
Case 1:19-cv-00609-MSM-LDA Document 1 Filed 11/21/19 Page 3 of 10 PageID #: 3



       12.     Defendant Richard H. Pierce is sued in his official capacity as a member of the

Rhode Island State Board of Elections, which has its offices in Providence, Rhode Island.

       13.     Defendant Dr. Isadore S. Ramos is sued in her official capacity as a member of

the Rhode Island State Board of Elections, which has its offices in Providence, Rhode Island.

       14.     Defendant David H. Sholes is sued in his official capacity as a member of the

Rhode Island State Board of Elections, which has its offices in Providence, Rhode Island.

       15.     Defendant William E. West is sued in his official capacity as a member of the

Rhode Island State Board of Elections, which has its offices in Providence, Rhode Island.

                                JURISDICTION AND VENUE

       16.     This case raises claims under the First and Fourteenth Amendments of the United

States Constitution and under 42 U.S.C. § 1983. The Court has subject-matter jurisdiction under

28 U.S.C. § 1331 and 28 U.S.C. § 1343.

       17.     Venue is appropriate under 28 U.S.C. § 1391(b) because the Defendants reside in

and the events giving rise to the claim took place in the District of Rhode Island.

                                  FACTUAL ALLEGATIONS

       18.     Persons, business entities, or political action committees which engage in

“independent expenditures” and “electioneering communications” are subject to a number of

regulations under Rhode Island law. See R.I. Gen. Laws 17-25.3-1.

       19.     Independent expenditure entities “shall report all such campaign finance

expenditures and expenses to the board of elections, provided the total of the money so expended

exceeds one thousand dollars ($ 1,000) within a calendar year, to the board of elections within

seven (7) days of making the expenditure.” Id. at (b). Such reports “shall contain the name, street




                                                 3
Case 1:19-cv-00609-MSM-LDA Document 1 Filed 11/21/19 Page 4 of 10 PageID #: 4



address, city, state, zip code, occupation, employer (if self-employed, the name and place of

business), of the person responsible for the expenditure. . . .” Id. at (f).

        20.      “The report shall also include a statement identifying the candidate or referendum

that the independent expenditure or electioneering communication is intended to promote the

success or defeat, and affirm under penalty of false statement that the expenditure is not

coordinated with the campaign in question. . .” Id. at (g).

        21.      The report must also “disclose the identity of all donors of an aggregate of one

thousand dollars ($ 1,000) or more to such person, business entity or committee within the

current election cycle. . . .” Id. at (h).

        22.      When an independent expenditure entity publishes an electioneering

communication, it must include in the communication its name, the name and title of its chief

executive, and a list of its “‘Top Five Donors’ followed by a list of the five (5) persons or entities

making the largest aggregate donations to such person, business entity or political action

committee during the twelve (12) month period . . . .” R.I. Gen. Laws 17-25.3-3(a) (printed

materials), (c) (television advertisements), (d) (radio advertisements), and (e) (robocalls).

        23.      Failure to comply with any section of the independent expenditure statute is

punishable by a civil penalty levied by the Board. R.I. Gen. Laws 17-25.3-4(b). Knowing and

willful violations are a criminal misdemeanor. Id. at (a).

        24.      An independent expenditure entity is subject to these rules when it publishes an

“electioneering communication,” which is defined as “any print, broadcast, cable, satellite, or

electronic media communication . . . that unambiguously identifies a candidate or referendum

and is made either within sixty (60) days before a general or special election or town meeting for

the office sought by the candidate or referendum; or thirty (30) days before a primary election,



                                                    4
Case 1:19-cv-00609-MSM-LDA Document 1 Filed 11/21/19 Page 5 of 10 PageID #: 5



for the office sought by the candidate; and is targeted to the relevant electorate.” R.I. Gen. Laws

17-25-3(16).

       25.     The effect of this definition is to classify issue advocacy communications that

mention a candidate or referendum as an independent expenditure if they are made within the

windows of time proximate to an election.

       26.     The Gaspee Project is a state-focused 501(c)(4) organization that engages in issue

advocacy communications around its mission to return government to the people. It supports

market-based solutions that can transform lives through economic competitiveness, educational

opportunity, and individual freedom.

       27.     The Illinois Opportunity Project (IOP) engages in issue advocacy in states across

the country on issues that relate to its mission, which is to promote the social welfare and

common good by supporting policies founded on the principles of liberty and free enterprise. It

feels strongly that issue advocacy is a protected right under the First Amendment, and it has

sought to vindicate that right with legal action. See IOP v. Bullock, 6:19-cv-00056-CCL (D.

Mont.), and IOP v. Holden, 3:19-cv-17912-BRM-LHG (D.N.J.).

       28.     Plaintiff the Gaspee Project wishes to communicate its views on upcoming

referenda to Rhode Island voters. In particular, it plans to spend over $1,000 on paid issue-

advocacy communications by mail to thousands of Rhode Island voters in advance of the fall

2020 elections. These mailings will include information about pending local referenda that will

affect property taxes. The mailings will inform voters of the impact of the referenda on taxes.

The communications will not include any express ballot-advocacy as to the referenda.

       29.     Plaintiff Illinois Opportunity Project plans to spend over $1,000 on paid issue-

advocacy communications by mail to thousands of Rhode Island voters in advance of the fall



                                                 5
Case 1:19-cv-00609-MSM-LDA Document 1 Filed 11/21/19 Page 6 of 10 PageID #: 6



2020 legislative elections. These mailings will provide information to voters about how their

legislators voted on a bill expanding the power of government unions (2019 Senate Bill 712).

          30.     Plaintiffs intend to engage in substantially similar speech in Rhode Island in the

future.

          31.     Plaintiffs both have received donations over $1,000 in the past and intend to

solicit and accept donations over $1,000 in the future.

          32.     If Plaintiffs engage in their planned issue advocacy in Rhode Island, then any

individual or organization that supports either with $1,000 or more in donations will have to be

disclosed to the Board.

          33.     If Plaintiffs engage in their planned issue advocacy, they will be required to file

reports with the Board and to include state-mandated information and disclaimers on all their

materials.

          34.     Plaintiffs are concerned that compelled disclosure of their members and

supporters could lead to substantial personal and economic repercussions. Across the country,

individual and corporate donors and staff of political candidates and issue causes are being

subject to harassment, career damage, and even death threats for engaging and expressing their

views in the public square. Plaintiffs reasonably fear that their members, supporters, and leaders

may also encounter similar reprisals from certain activists if their association with Plaintiffs is

made public.

          35.     Plaintiffs also believe that disclosure of their donors will lead to declines in their

membership and fundraising, impacting their organizations’ bottom lines and ability to carry out

their missions.




                                                     6
Case 1:19-cv-00609-MSM-LDA Document 1 Filed 11/21/19 Page 7 of 10 PageID #: 7



       36.     Plaintiffs, therefore, bring this pre-enforcement challenge on behalf of themselves

and their donors to vindicate their First Amendment rights. See Susan B. Anthony List v.

Driehaus, 573 U.S. 149 (2014) (setting the standard for pre-enforcement challenges). Plaintiffs

intend to engage in a course of conduct affected with constitutional interest (namely, issue

advocacy). If they were to move forward with their course of conduct, their sponsorship of issue

advocacy and their members’ and supporters’ contributions to their work would be subject to

reporting and disclosure.

       37.     Because of these potential harms, these sections of the Rhode Island statutes will

chill Plaintiffs’ own speech and cause them not to engage in their desired communications, so

long as these statutes remain enforceable law.

       38.     Plaintiffs have no remedy at law.

                                            COUNT I

  By requiring Plaintiffs to disclose their members and supporters, the Board violates the
                             First and Fourteenth Amendments.

       39.     The allegations contained in all preceding paragraphs are incorporated herein by

reference.

       40.     Plaintiffs and their donors enjoy a right to privacy in their association for free

speech about issues. NAACP v. Alabama ex rel. Patterson, 357 U.S. 449 (1958); Gibson v. Fla.

Legislative Investigation Comm., 372 U.S. 539 (1963). This right to privacy in association for free

speech is protected by the First Amendment as incorporated against the states. Id. The statute

violates that right by requiring disclosure of donations, ending the privacy of the speech-oriented

association.

       41.     The statute cannot survive the most exacting standards of strict scrutiny. The U.S.

Supreme Court has found a compelling interest in membership-disclosure regulations only when

                                                   7
Case 1:19-cv-00609-MSM-LDA Document 1 Filed 11/21/19 Page 8 of 10 PageID #: 8



the association was engaged in or advocating for illegal activity. Familias Unidas v. Briscoe, 619

F.2d 391, 401 (5th Cir. 1980). Plaintiffs have no track record of illicit conduct nor have they ever

embraced plainly unlawful means and ends; they are legitimate, social-welfare organizations

engaged in issue advocacy. The government lacks a compelling interest in forcing them to

disclose their members and supporters.

       42.      Plaintiffs and their members and supporters are entitled to an injunction under 42

U.S.C. § 1983 enjoining the continued enforcement of R.I. Gen. Laws 17-35.3-1(h) as applied to

themselves and to other organizations engaged in issue advocacy.

                                             COUNT II

             By requiring Plaintiffs to disclose their sponsorship of issue advocacy,
                  the Board violates the First and Fourteenth Amendments.

       43.       The allegations contained in all preceding paragraphs are incorporated herein by

reference.

       44.       Plaintiffs enjoy a right to anonymity in their free speech about public-interest

issues, a right protected by the First Amendment as incorporated against the states. Watchtower

Bible & Tract Soc’y of N.Y., Inc. v. Vill. of Stratton, 536 U.S. 150 (2002); McIntyre v. Ohio

Elections Comm’n, 514 U.S. 334 (1995); Blakeslee v. St. Sauveur, 51 F. Supp. 3d 210 (D.R.I.

2014). The statutes in question violate that right by requiring Plaintiffs to report to the Board when

engaging in issue speech and to put a detailed disclaimer announcing their sponsorship on all of

their issue-advocacy materials.

       45.       As applied to Plaintiffs’ planned activities, this statute affects genuine issue

speech, not express advocacy concerning candidates or ballot measures. See Wis. Right to Life,

Inc. v. Barland, 751 F.3d 804, 836-37 (7th Cir. 2014) (government does not have “a green light




                                                  8
Case 1:19-cv-00609-MSM-LDA Document 1 Filed 11/21/19 Page 9 of 10 PageID #: 9



to impose political-committee status on every person or group that makes a communication

about a political issue that also refers to a candidate.”).

        46.       Plaintiffs are entitled to an injunction under 42 U.S.C. § 1983 enjoining the

continued enforcement of R.I. Gen. Laws 17-25.3-3 as applied to them and to other persons or

organizations engaged solely in issue advocacy.

        47.       Plaintiffs are entitled to an injunction under 42 U.S.C. 1983 enjoining the

continued enforcement of R.I. Gen. Laws 17-25.3-1 as applied to them and to other persons or

organizations engaged solely in issue advocacy.

                                      PRAYER FOR RELIEF

        Plaintiffs, the Gaspee Project and Illinois Opportunity Project, respectfully request that

this Court:

              a. Declare that R.I. Gen. Laws 17-25.3, to the extent that it compels member and

                 supporter disclosure for organizations engaged in issue advocacy, violates the

                 Plaintiffs’ right to freedom of speech and association under the First and

                 Fourteenth Amendments;

              b. Declare that R.I. Gen. Laws 17-25.3-1, insofar as it compels sponsor reporting for

                 issue advocacy, violates the Plaintiffs’ right to engage in anonymous speech under

                 the First and Fourteenth Amendments;

              c. Declare that R.I. Gen. Laws 17-25.3-3, to the extent that it compels sponsor

                 disclosure for issue advocacy, violates the Plaintiffs’ right to engage in

                 anonymous speech under the First and Fourteenth Amendments;

              d. Enjoin the Board from enforcing R.I. Gen. Laws 17-25.3-1 against Plaintiffs and

                 other organizations that engage solely in issue advocacy;



                                                   9
Case 1:19-cv-00609-MSM-LDA Document 1 Filed 11/21/19 Page 10 of 10 PageID #: 10



            e. Enjoin the Board from enforcing R.I. Gen. Laws 17-25.3-3 against Plaintiffs and

                other organizations when they sponsor issue advocacy;

            f. Award Plaintiffs their costs and attorneys’ fees under 42 U.S.C. § 1988; and

            g. Award any further relief to which Plaintiffs may be entitled.

                             DESIGNATION OF LEAD COUNSEL

        Plaintiffs designate Daniel R. Suhr at Liberty Justice Center as lead counsel in this case,

 subject to his admission as pro hac vice counsel.

                                              Respectfully submitted,

                                              /s/ Robert G. Flanders, Jr.
                                              Robert G. Flanders, Jr. (#1785)
                                              Caroline R. Thibeault (#9697)
                                              WHELAN CORRENTE & FLANDERS LLP
                                              100 Westminster Street, Suite 710
                                              Providence, RI 02903
                                              Tel: (401) 270-4500
                                              Fax: (401) 270-3760
                                              rflanders@whelancorrente.com
                                              cthibeault@whelancorrente.com

                                              Daniel R. Suhr
                                              (pro hac vice to be filed)
                                              Brian K. Kelsey
                                              (pro hac vice to be filed)
                                              Liberty Justice Center
                                              190 S. LaSalle Street, Suite 1500
                                              Chicago, Illinois 60603
                                              Tel: (312) 263-7668
                                              Fax: (312) 263-7702
                                              dsuhr@libertyjusticecenter.org
                                              bkelsey@libertyjusticecenter.org

                                              Counsel for The Gaspee Project and
                                              Illinois Opportunity Project

 Dated: November 21, 2019


                                                 10
